Citation Nr: 1442486	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-19 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to revision of a February 2009 rating decision on the grounds that it contained clear and unmistakable error (CUE).

2.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for Parkinson's disease, to include as secondary to herbicide exposure.

7.  Entitlement to service connection for vertigo.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

9.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A June 2011 rating decision denied an evaluation in excess of 40 percent for bilateral hearing loss.

A December 2012 rating decision granted service connection for a left knee disability with an initial evaluation of 30 percent, and denied service connection for a right knee disability, a heart disability, Parkinson's disease, vertigo, an acquired psychiatric disorder and COPD.

In April 2014 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

It appears that the issue of entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to revision of a February 2009 rating decision on the grounds that it contained CUE is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal, several VA examiners have noted that the Veteran's puretone test results and speech discrimination scores are not valid for rating purposes.

2.  For the period on appeal, the Veteran's left knee disability has been manifested by pain on motion.

3.  The Veteran's alleged right knee disability is not etiologically related to his active duty service, or his left knee disability.

4.  The Veteran was not exposed to herbicides during his active duty service.  

5.  The Veteran's heart disability, alleged Parkinson's disease, alleged vertigo, and alleged psychatric disorder, to include PTSD, are not etiologically related to his active duty service.

6.  The Veteran's COPD is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.85, Diagnostic Code 6100 (2013).

2.  The criteria for an evaluation in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for service connection for a right knee disability, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  The criteria for service connection for a heart disability and Parkinson's disease, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2013).

5.  The criteria for service connection for vertigo and an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Hearing Loss

For the period on appeal, the Veteran's bilateral hearing loss is evaluated as 40 percent disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(c).  Puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

In May 2011 the Veteran was afforded a VA audiology examination.  The Veteran's audiometric testing results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
50
75
70
90
71.25
Left
60
55
70
80
66.25

Speech recognition ability was measured at 4 percent in the right ear and 6 percent in the left ear.

The examiner noted that "hearing loss cannot be determined due to poor reliability and consistency."  The examiner noted that the Veteran was re-instructed four times "and made aware of his inconsistencies with no change in consistency or reliability."

The Veteran was afforded another VA audiology examination in February 2012.  The Veteran's audiometric testing results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
100
100
110
110
105
Left
75
90
110
110
93.75

Speech recognition ability was measured at 8 percent in the right ear and 4 percent in the left ear.

The examiner noted that the puretone test results "are not valid for rating purposes (not indicative of organic hearing loss)" because of pure-tone average/speech recognition threshold discrepancies bilaterally.  The examiner also noted that "the use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  

The Veteran submitted a private audiology examination dated February 2012.  The audiometric testing results were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
100
100
110
110
105
Left
75
90
100
110
93.75

Speech recognition ability was measured at 8 percent in the right ear and 4 percent in the left ear.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board finds that the Veteran is not accurate in his reports of bilateral hearing loss.  As indicated in the VA examinations, the best medical evidence shows that the Veteran is not reliable in reporting his hearing loss.  While the Board acknowledges that the Veteran likely has some hearing loss, the Board finds that the Veteran has exaggerated the extent of his hearing loss for compensation examinations.  The Board finds it highly probative that two separate VA examiners have found the Veteran unreliable. 

Further, the Board places great weight on the lack of regular treatment records, VA or private, for hearing loss.  Further, despite testing results that show the Veteran should be rated as 100 percent disabled for VA compensation purposes, the Veteran has consistently stated that he does not want hearing aids because they would bother his ears.  It is likely that if the Veteran's hearing loss was as severe as to warrant a 100 percent disability evaluation, the Veteran would seek regular treatment for his hearing loss and would require hearing aids for daily use.  The factual evidence of this case, overall, provides highly probative evidence against this claim that clearly outweighs the Veteran's statements.    

Accordingly, the Board finds that there is no probative medical evidence showing that an evaluation in excess of 40 percent is warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).
  
Left Knee Disability

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's left knee disability has been evaluated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees.  

The Veteran has also been diagnosed with degenerative joint disease.  

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  

To the extent Diagnostic Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran was afforded a VA examination in February 2012.  The Veteran reported flare-ups and noted that walking long distances, crawling, and stair climbing all escalated his pain.  

Upon physical examination the range of motion was flexion to 140 degrees or greater with pain at 130 degrees.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions and no additional limitation in range of motion.  The Veteran had no functional loss and/or functional impairment of his knee or lower leg.  There was no pain to palpation, joint stability tests were normal and there was no evidence of patellar subluxation.  Imaging studies showed arthritis in the left knee.

The medical report, overall, provides highly probative evidence against this claim. 

The Veteran submitted a private examination in June 2014.  He reported difficulty with his knees.  He reported that in November 2013 his left knee suddenly gave way and he fell "jamming his right shoulder" and subsequently underwent right shoulder surgery.  He reported cortisone injections in both knees, but no surgery.  The examiner noted arthritis of the left knee with laxity of the lateral collateral, medial collateral and anterior cruciate ligaments.  

A review of the VA treatment notes and private treatment records shows that the Veteran received an injection for knee pain in March 2011.  These records do not reflect symptoms that are any more severe than those reported in the VA examination.  

In sum, the totality of the evidence shows that the Veteran's left knee disability was manifested by pain on motion.  There was no limitation of motion of flexion or extension.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  Instead, the Veteran has been afforded a 10 percent evaluation under Diagnostic Code 5003 for painful motion.  A higher evaluation is not warranted.

The Board has considered the DeLuca factors, but has determined that there is no functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  The examiners noted that there was pain with repetitive motion, but pain was within the same degrees of motion as the initial range of motion test.  Without consideration of pain and DeLuca, there would be no basis for the current evaluation.  Accordingly, there Board finds there was no additional functional loss.

The Board has considered an additional evaluation under Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  However, there is no evidence of ankylosis, dislocated semilunar cartilage or removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Significantly the VA examiner noted that the Veteran specifically did not have these findings.  

Further, the Board has considered an evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Based on the VA examination, the Veteran does not have instability or subluxation.  The Veteran did not report either symptom at that time.  In the private examination, the Veteran reported instability that caused him to fall and require shoulder surgery.  There is no evidence of record showing such a fall or shoulder surgery.

The Veteran should understand that the previous finding that the Veteran exaggerated his symptoms in his audiology examination can influence his credibility on other issues.  Here, as there is no objective evidence that the Veteran fell due to instability, and the Veteran has already been found to have exaggerated symptoms on two separate VA examinations, the Board finds that a separate evaluation for lateral instability is not warranted at this time.

In this regard, beyond the above, the undersigned had the opportunity to hear the Veteran's testimony directly in April 2014 in a highly detailed hearing regarding these issues.  In this regard, while the Veteran's service to this country is not in doubt, it would be fair to state that the Veteran did not provide testimony that was of high probative value.  His statements, unfortunately, appeared highly undependable in terms of addressing the core issues in this case.  "At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two men, however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890). "Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975). Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

In this case, as generally, the fact that a witness provides inaccurate testimony about one thing does not automatically invalidate all his testimony.  E.g., United States v. Reed, 297 F.3d 787, 789 (8th Cir. 2002); United States v. Urban, 404 F.3d 754, 782 (3d Cir. 2005); Janigan v. Taylor, 344 F.2d 781, 784 (1st Cir. 1965).  The maxim falsus in uno, falsus in omnibus is no longer followed, when understood as a rule that a trier of fact may or must disbelieve the entirety of a witness's testimony if he disbelieves any part of it.  Kadia v. Gonzales, 501 F.3d 817, 821 (7th Cir. 2007); Allen v. Chicago Transit Authority, 317 F.3d 696, 703 (7th Cir. 2003); Piraino v. International Orientation Resources, Inc., 137 F.3d 987, 991 n. 2 (7th Cir. 1998); Lambert v. Blackwell, 387 F.3d 210, 256 (3d Cir. 2004); United States v. Weinstein, 452 F.2d 704, 713-14 (2d Cir. 1971).  As the Supreme Court explained in the Kadia case, "anyone who has ever tried a case or presided as a judge at a trial knows that witnesses are prone to fudge, to fumble, to misspeak, to misstate, to exaggerate.  If any such pratfall warranted disbelieving a witness's entire testimony, few trials would get all the way to judgment."  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).  "Some of the inconsistencies that he noted are trivial-the sort of innocent mistake that a person testifying about events that had occurred years earlier would be likely to make... Human memory is selective as well as fallible, and the mistakes that witnesses make in all innocence must be distinguished from slips that, whether or not they go to the core of the witness's testimony, show that the witness is a liar or his memory completely unreliable."  Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007).  Rather, the trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony (and, as in this case, statements to examiners) so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).

In this case, while the Veteran may have some hearing problem, the evidence clearly provides evidence against finding that he warranted a higher evaluation than 40 percent for this hearing problem.  In this case, while Veteran may have some knee pain, the question of whether he has knee instability is found to be no (less than likely) based on the findings of the objective examination reports and notwithstanding the Veteran's statements.  While the Board would not reduce to noncompensable the Veteran's disability evaluations, nor would it remand the case for additional development or grant additional compensation in light of the Veteran's statements, even with consideration of granting the benefit of the doubt to the Veteran.  It is critically important for the Veteran to recognize that the Veteran's statements, and the granting of the benefit of the doubt, have clearly been considered in the granting of the current evaluations.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Evaluations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's bilateral hearing loss and left knee disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including difficulty hearing conversation and particularly women's voices, difficulty hearing the television, left knee pain with activity and left knee instability.  These symptoms have all been specifically attributed to his service-connected bilateral hearing loss and left knee disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Regarding the issue of whether TDIU has been raised by the record, the Board finds the facts of this case clearly do not support such a finding.  The evidence of record, for reasons cited above, provides for the most part highly probative evidence against the current evaluations, let alone a higher evaluation.  The medical reports submitted to support this case, and their quality, only place in more doubt the probative value of the Veteran's claims overall, particularly when one reviews the recently submitted reports with the private and VA treatment records over time, and the Veteran's statements during this treatment, which place into serious doubt the findings of those reports.  This will be addressed more below. 
 



Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Right Knee Disability

The Veteran asserts that he has a right knee disability that is either directly related to his active duty service, or secondary to his left knee disability.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

As noted above, the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis of a right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of a diagnosed right knee disability at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The Veteran submitted a June 2014 private examination.  In it, the Veteran reports pain in his knee and the examiner diagnoses arthritis and instability of the right knee.  There are no notations of a physical examination and no x-ray evidence of arthritis.  The basis of this report is very unclear.  Accordingly, the Board does not find the June 2014 private examination regarding an alleged right knee disability to be highly probative medical evidence, and is outweighed by the evidence overall. 

For example, there is a vague treatment record from March 2011 that notes the Veteran's report of knee pain.  However, there is no specific diagnosis of a right knee disability.

Simply put, the most accurate, competent medical evidence of record indicates that the Veteran does not have a right knee disability at this time.

While the Veteran may have pain in the knee, which may or may not be the result of a disability, the Veteran is not competent to provide evidence as to the complex medical questions of providing a specific knee diagnosis, and providing an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen, 10 Vet. App. 183.  Importantly, the symptom of pain itself is not a "disability" for VA purposes.

In any event, even if the Board assumes the Veteran has a knee disability at this time, there is no indication that this problem was caused by the other knee or service.  The medical report of June 2014 does not suggest a connection, instead indicating that the right knee disability is the result of service from August 1961 to May 1965 (nearly 50 years ago) (see page 2 of the June 2014 medical report).  This finding places into serious question the validity of the June 2014 medical report, as the Veteran's own statements over many years to both private and VA medical provides do not indicate he has had a right knee disability since service, with some report not even indicating the alleged problem.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Heart Disability and Parkinson's Disease

The Veteran asserts that he has a heart disability and Parkinson's disease as a result of in-service herbicide exposure.

At the outset, the Board notes that the Veteran does not have service in Vietnam or anywhere that would warrant presumptive exposure to Agent Orange.

Instead, the Veteran asserts that he was exposed to toxic herbicides through his service at the Eglin Air Force Base and his service in Taiwan.

Regarding his service at the Eglin Air Force Base (AFB), of record is a memorandum regarding testing of herbicides at the Eglin AFB.  Veterans who served at the Eglin AFB between November and December of 1952, March and April of 1953, March 1962 through January 1971 and April 1972 to March 1979 may have exposure to herbicides if they participated in the Eglin herbicide program(s).  "Verifiable evidence of exposure to herbicide(s) must be provided or obtained in order to substantiate a claim for service connection of a disability related to . . . herbicide exposure at Eglin AFB."

The Board finds that the Veteran served on the Eglin AFB during the time periods in question.  However, there is no evidence that the Veteran worked in the herbicide program or was otherwise exposed to herbicides.  The Veteran reports that as a military police officer he was exposed to herbicides while patrolling areas of the base, including areas where herbicides were tested.  

As discussed above, the Board has found that the Veteran is not always reliable in reporting symptoms of a current disability (for example, see page two of the August 2008 audio examination).  Based on a detailed review of the facts of this case, the Board finds that he is an unreliable historian with regard to exposure to toxic herbicides.  Accordingly, the Board finds that the Veteran was not exposed to herbicides during service at Eglin AFB.

The Veteran also contends that he was exposed to DDT while serving in Taiwan.  The Board notes that exposure to DDT, even if credible, does not warrant the presumptive service connections afforded to exposure to toxic herbicides such as Agent Orange.  There is no credible evidence linking any problem to DDT exposure.   

Regarding the Veteran's claim for service connection for a heart disability, the Board finds that the Veteran has a current diagnosis of a heart disability.  The Veteran has no reports of heart problems in service and nothing in the year following discharge from active duty service.  In fact, the Veteran only alleges that his heart disability was caused by herbicide exposure.  Accordingly, the Board finds that service connection for a heart disability is not warranted.

Regarding the Veteran's claim for service connection for Parkinson's disease, the Board first notes that there is no credible diagnosis of Parkinson's disease of record.  A June 2014 private examination notes that the Veteran developed a "fine tremor" three years ago that "would improve when he would purposely reach out and touch something."  The Veteran was not taking any medication for the tremor.  Without anything more, the private examiner diagnosed "Parkinsonism."  There are no other treatment records that show treatment for a tremor or a diagnosis of Parkinson's disease.  

This finding again places into question the validity of the June 2014 report as the Board finds that if the Veteran did, in fact, have this serious medical problem there would be some indication of treatment of this condition within both VA and private treatment records (either some suggestion that he has the problem and/or treatment to prevent this problem from becoming worse), both which appear complete.    

Accordingly, the Board finds that the June 2014 private examination does not provide highly probative evidence in this case.

Even if the Veteran did have a diagnosis of Parkinson's disease, the Veteran asserts that it is the result of herbicide exposure, and as noted above, the Veteran is not found to have been exposed to herbicides.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to service connection for Parkinson's disease is not warranted.

Vertigo

The Veteran asserts that he has vertigo as a result of his active duty service.

In February 2012 the Veteran was afforded a VA ear conditions examination.  The Veteran reported that his imbalance started in 1964 and occurs 3 to 4 times a year lasting for 24 hours at a time.  

Upon physical examination the examiner found no vestibular conditions attributable to Meniere's syndrome and no infectious, inflammatory or other ear conditions.  The Veteran's external ear, ear canal, tympanic membrane, gait, Romberg test, and limb coordination test were normal.  The examiner found that the Veteran had no diagnosis of vertigo, providing highly probative evidence against this claim.

As noted above, the Veteran submitted a June 2014 private examination.  The Veteran reported episodic vertigo that he has not had a problem with since going on a low salt diet. 

Upon physical examination the examiner noted normal bilateral ears.  He noted profound sensorineural hearing loss and that the Veteran was "very proficient reading lips and not interested in cochlear implant."  The examiner noted "vertigo episodic and likely meniers (sic) as he has done well on low salt diet."  

Again, there are no other treatment notes of record that diagnosis or show complaints of vertigo.  There are occasional complaints of dizziness, but all complaints are indicated to be related to the Veteran's heart disability.    

The Board finds that the best, most accurate, medical evidence in this case provides evidence against a finding that the Veteran has this problem, as this time.  For reasons discussed above, the Board finds that the Veteran is not always reliable.  However, even if the Veteran had vertigo, there is no probative medical evidence of record linking the Veteran's vertigo to his active duty service.  Accordingly, the Board finds that service connection for vertigo is not warranted.

Acquired Psychiatric Disorder

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of his active duty service.

The Veteran was afforded a VA examination in June 2012.  The examiner reviewed the claims file and recited the Veteran's reported history.  

The examiner found that the Veteran did not meet the criteria for a confirmed stressor, or any other criteria for a diagnosis of PTSD or any other mental disorder that conforms to DSM-IV criteria.  The Board finds that this is highly probative evidence against the Veteran's claim.

The Veteran submitted a May 2013 psychological evaluation.  The examiner found that the Veteran was "in constant fear of hostile military (Cuban missile crisis) or terrorist activities."  

Importantly, it was found that the Veteran has had PTSD since he was in service.

This finding is in clear conflict with the VA and private treatment records, which simply do not indicate such PTSD, or PTSD symptoms, or any indication of PTSD, for nearly 50 years, again placing into question the validity of evidence submitted on behalf of the Veteran in this case.  While PTSD sometime manifest itself well after service, this examiner's finding that he has had this problem for nearly 50 years is not compatible with the factual evidence of record, including the Veteran's own statement over many years.    

The Veteran reported witnessing car accidents, a man being executed within 6 feet of him, and that he was "nearly killed and was serving in Florida during the Cuban missile crisis (which he now knows he could have been killed by an atomic missile without warning)".  The examiner noted lack of concentration, irrational irritability and anger, as well as poor social judgment.  The examiner diagnosed PTSD, major depression, anxiety disorder with panic attacks, generalized anxiety disorder and agoraphobia.

There is no indication that the May 2013 examiner reviewed the Veteran's claims file or medical records, or post-service treatment records.  Further, there is no indication that the examiner reviewed the DSM-IV criteria for a diagnosis of PTSD.  Accordingly, the Board finds that this evaluation does not provide highly probative evidence in support of the Veteran's claim and is of low weight.  

The Veteran also submitted a June 2014 private examination, which notes that the Veteran had great anticipatory fear of an actual attack while serving in Florida during the Cuban missile crisis, and while serving in Taiwan during the time of the Cold War.  The Veteran reported seeing a man electrocuted, witnessing an execution, a suicide and a murder.  He reported that as a military policeman he usually was the first person to arrive on the scene of "suicide, trauma and chaos."  The examiner found that the Veteran's "experiences in the Air Force caused the release of stress hormones that have caused permanent changes in his brain of Post Traumatic Stress Disorder."  

The Veteran has inconsistently reported stressors in various statements to the Board, his testimony and his private and VA examinations.  For example, the Veteran's statement regarding what has caused his PTSD are not consistent over time, at some points citing his fear of a nuclear attack in Florida from the Cubans, at other citing his service as an MP.  These inconsistencies, along with other problems cited above, lead the Board to the conclusion that his reports made in the course of seeking VA benefits for an acquired psychiatric disorder, to include PTSD, are not accurate.  Therefore the Board affords them little probative weight and finds that there are no credible stressors to support a diagnosis of PTSD.

As for the Veteran's alleged alternate diagnoses of depression and anxiety, the Board finds it highly probative that the Veteran has submitted no treatment records for an acquired psychiatric disability aside from the examination submitted for compensation purposes, notwithstanding extensive treatment of other problems.  As the Veteran has been found to exaggerate symptoms for purposes of compensation examinations, the Board finds that he is not credible in reporting symptoms and service connection for an acquired psychiatric disability is not warranted.  The post-service treatment records, particularly his VA and private treatments records and the Veteran's own statements in those records, providing highly probative evidence against this claim. 

COPD

The Veteran asserts that he has COPD as a result of an incident in service when he "caught on fire and sucked in flames."

The Board notes that the incident is documented in the Veteran's service treatment records and the Veteran is already service-connected for burn scars of the right anterior chest and right arm.  

The Veteran also has a current diagnosis of COPD, it appears.

In a June 2014 private medical opinion, a private treatment provider noted that "it is my medical opinion, that it is as likely as not, that veteran suffered injury to his upper and lower respiratory tract when he caught on fire while in the Air Force."  The examiner noted that the inhalation of the flames and/or products of combustion will cause severe injury to the cellular and subcellular lining of the mucous membranes.

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that service connection for COPD is warranted.  In this situation, the June 2014 medical report provides at least some cogent explanation for the medical opinion, and there is no medical evidence that refutes this opinion.  As generally noted above regarding statements from a witness, the fact that one part of the report may be seriously factually flawed does not provide the Board to find that the entire report is fraudulent and to be ignored.  In this regard, the Board must be very careful to avoid invalidating all positive evidence in this case in light of the many problems with this evidence, as cited above. 

The nature and extent of the disability is not before the Board at this time.  The Board notes that the RO may need to evaluate whether there are any compensable residual effects of the burn incident to the lung and how much of the lung problem (if any) is the result of this injury. 
 
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the RO fulfilled its duty to notify with respect to the claims for service connection in a February 2012 letter, and with respect to the claims for increased evaluations in April 2011 and March 2013 letters.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for bilateral hearing loss (as adequate as possible given the problems cited above) and a left knee disability, as well as entitlement to service connection for vertigo and an acquired psychiatric disability.  VA provided the Veteran with examinations in May 2011, February 2012 and June 2012.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.

The Board acknowledges that the Veteran was not afforded VA examinations for the issues of entitlement to service connection for a right knee disability, a heart disability or Parkinson's disease.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

This is a highly unusual situation:  There is extensive factual evidence against these claims.  The Board notes that the Veteran did not provide evidence of a current diagnosis for a right knee disability or Parkinson's disease that is credible.  The Veteran also did not provide evidence establishing that the Veteran sought treatment for a right knee disability, Parkinson's disease or a heart disability during active duty service or within a year after separation from active duty service.  The Veteran alleged that his Parkinson's disease and heart disability were the result of herbicide exposure, but as noted above, the Board finds that the Veteran was not exposed to toxic herbicides during active duty service.  Further, the Veteran alleges, in the alternative, that his right knee disability was caused by his left knee disability, or has had this problem since service, however, the Veteran has not provided any link between an alleged current diagnosis and his active duty service or his left knee disability that is credible.  Accordingly, the Board finds that VA examinations were not required as several standards of McLendon are not met in this case.  

Importantly, beyond the above, a remand of these issues, in light of prior attempts to accurately evaluate the Veteran's condition (the hearing loss issue cited above) would not provide a basis to grant these claims (there is no reason the Board finds that the Veteran would provide accurate information to any new examiners in light of his prior examinations).  The Board has undergone a detailed review of the evidence in this case.  The facts of this case (which the Board cannot overlook) provide particularly negative evidence against these claims, making medical opinion evidence highly limited in its overall probative value.      

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
  
ORDER

An evaluation in excess of 40 percent for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for Parkinson's disease is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Entitlement to service connection for vertigo is granted.


REMAND

The Veteran has not been furnished a statement of the case (SOC), which addresses the issue of entitlement to revision of a February 2009 rating decision on the grounds that it contained CUE.  In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issue of entitlement to revision of a February 2009 rating decision on the grounds that it contained CUE must be remanded for additional action.

Accordingly, the case is REMANDED for the following action:

After conducting any necessary development, provide the Veteran with a statement of the case addressing the issue of entitlement to revision of a February 2009 rating decision on the grounds that it contained CUE.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


